Citation Nr: 1428851	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a disability manifested by multiple joint pains.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1975 to August 1979 and from February 2005 to April 2006.  These matters are before the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, the case was remanded to schedule the Veteran for a Board hearing.  In May 2014, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  

The issues of service connection for a low back disability and for a disability manifested by multiple joint pains are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran served in combat, and has received diagnoses of an Axis I psychiatric disability (to include depressive disorder and PTSD) that is reasonably shown to be related to his combat experiences.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Because the benefit sought is being granted discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) on this matter is not necessary.  Given the disposition below regarding the Veteran's claim for service connection for a variously diagnosed psychiatric disability, discussion of adequacy of the notice the Veteran received at the hearing also is not necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: The claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.         § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service personnel records show that he served in Southwest Asia and was recommended for a Combat Action Badge.  It is reasonably shown that he engaged in combat with the enemy, (and is therefore entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b)).  His exposure to a stressor event in service is not in dispute.

A December 2007 Social Security Administration (SSA) disability determination reflects that the Veteran was found to be disabled since April 26, 2006 due primarily to PTSD.  An associated report of mental status evaluation (in November 2007) notes an Axis 1 diagnosis of chronic PTSD and a single episode of moderate major depression.  The licensed clinical psychologist noted the Veteran's history, including that he had been having nightmares since returning from Iraq.  Following an evaluation, the psychologist noted that the Veteran "appears to be experiencing intrusive thoughts, re-experiencing phenomena such as dreams, fearfulness and a sense of foreshortened future consistent with PTSD."

On December 2009 VA PTSD examination, there was an Axis I diagnosis of depressive disorder.  The examiner noted that the Veteran's PTSD was in remission and stated that, although he [the Veteran] was diagnosed with PTSD in the past, today he does not meet the DSM-IV criteria."  

In a March 2010 opinion (unaccompanied by adequate explanation of rationale), a VA psychiatrist stated that it is less likely than not that the Veteran's current depressive disorder and psychiatric symptoms postservice are related to his active duty service.


VA treatment records dated from 2009-2013 show ongoing psychiatric treatment and assessments of PTSD.

As the Veteran served in combat and has variously diagnosed Axis I psychiatric diagnoses, what remains necessary for him to establish service connection for a psychiatric disability is competent evidence of a nexus between his service and his psychiatric diagnoses.  In November 2007, a licensed clinical psychologist related the Veteran's PTSD to his military experiences.  This opinion was made following an interview and evaluation of the Veteran.  The psychologist cited to the factual record, including the Veteran's reported stressor events (i.e., his experiences in Iraq) and noted that he had symptoms consistent with an Axis I PTSD diagnosis.  The Board finds this opinion to be highly probative evidence. 

The Board is aware that a December 2009 VA examiner and a May 2010 VA psychiatric opinion provider did not find the Veteran to have an Axis I psychiatric diagnosis related to service, the first finding that PTSD was in remission, and the second providing an opinion without adequate rationale.  The Board observes that there is no requirement that a psychiatric disability be symptomatic throughout.  Under governing caselaw, the requirement for evidence of a current diagnosis in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed a claim for compensation, or at any time during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)

In summary, the record shows that the Veteran served in combat, that he received an Axis I diagnosis of an acquired psychiatric disability during the pendency of this claim, and that competent medical evidence relates the psychiatric disability to his combat experiences in service.  The criteria for establishing entitlement to service connection for a variously diagnosed psychiatric disability, to include depressive disorder and PTSD, are met.


ORDER

Service connection for a variously diagnosed psychiatric disability is granted.
REMAND

A review of the record found that the Veteran received a diagnosis of chronic low back strain during the pendency of this appeal.  As noted above, the Veteran engaged in combat.  Accordingly, the low threshold standard, as to when an examination to secure a nexus opinion is necessary, is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, he testified that he continues to receive VA treatment for his low back.  As VA treatment records are constructively of record and may contain pertinent information, development to secure updated (since March 2014) treatment records is needed.  

The Veteran also claims that he has suffered from multiple joint pains (particularly of the hands and elbows) since returning from service.  As he served in the Southwest Asia Theater of operations during the Persian Gulf War, an opinion is warranted as to whether his current symptoms are indicia of an undiagnosed illness manifested by joint symptoms, (or are otherwise related to his service).  See 38 C.F.R. § 3.317(b)(5).    

Accordingly, the case is REMANDED for the following:

1.  Associate with the record any outstanding (since March 2014) treatment records related to the remaining claims on appeal.  

2.  Then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any low back disability entity and of any disability manifested by multiple joint pains.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each low back disability entity found.

(b)  As to each low back disability entity diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service?

(c)  Indicate whether the Veteran has a chronic disability(ies) manifested by joint pains.

(d)  As to any such disability found, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service.

The examiner must explain the rationale for all opinions,.

3.  Then review the record and readjudicate the claims.  If either remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


